                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ADAM VON EHL,

             Plaintiff,

                                                      Civil Case No. 18-11453
v.                                                    Honorable Linda V. Parker

SAGINAW COUNTY JAIL, et al.,

          Defendants.
________________________________/

                              OPINION AND ORDER

      On May 8, 2018, Plaintiff commenced this civil rights action against

multiple defendants pursuant to 42 U.S.C. § 1983. On June 14, 2018, this Court

dismissed all but two defendants, Sweeny and Pulaski This Court has referred the

matter to Magistrate Judge Stephanie Dawkins Davis for all pretrial matters.

      On October 12, 2018, Defendants Sweeny and Pulaski filed a motion for

summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.

(ECF No. 15.) Magistrate Judge Davis ordered Plaintiff to respond to the motion

by December 6, 2018. (ECF No. 16.) Magistrate Judge Davis warned Plaintiff

that his “[f]ailure to file a response may result in sanctions, including granting all

or part of the relief requested by the moving party.” (Id., emphasis removed.)
The order was served on Plaintiff at the address listed on file with the Court, but

was returned as “undeliverable.” (ECF No. 18.)

      Magistrate Judge Davis issued a second order requiring Plaintiff to show

cause in writing on or before February 7, 2019, as to why the Complaint should not

be dismissed due to his failure to respond. (ECF No. 19.) Magistrate Judge

Davis again warned Plaintiff that “[f]ailure to timely or adequately respond” would

result in a recommendation that the matter be dismissed under Rule 41(b) of the

Federal Rules of Civil Procedure. (Id.) This show cause order also was served

on Plaintiff at the address listed on file with the Court and was returned as

“undeliverable.” (ECF No. 20.)

      As of March 31, 2019, Plaintiff had not responded to Magistrate Judge

Davis’ show cause order. Therefore, on that date, Magistrate Judge Davis issued a

Report and Recommendation (“R&R”) recommending that this Court dismiss with

prejudice Plaintiff’s Complaint against Sweeny and Pulaski pursuant to Rule 41(b)

and terminate as moot the pending summary judgment motion. (ECF No. 21.)

      At the conclusion of the R&R, Magistrate Judge Davis informs the parties

that they must file any objections to the R&R within fourteen days. (Id.) No

objections have been filed.




                                          2
      This Court has carefully reviewed the R&R and concurs in Magistrate Judge

Davis’ recommendations.

      Accordingly,

      IT IS ORDERED that Magistrate Judge Davis’ March 31, 2019 R&R is

adopted and the Court is DISMISSING WITH PREJUDICE Plaintiff’s

Complaint against Defendants Sweeny and Pulaski pursuant to Federal Rule of

Civil Procedure 41(b);

      IT IS FURTHER ORDERED that the motion for summary judgment (ECF

No. 15) is TERMINATED AS MOOT.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: May 7, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, May 7, 2019, by electronic and/or U.S.
First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                         3
